Citation Nr: 0827614	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) that denied service connection 
for bilateral carpal tunnel syndrome (CTS).

The veteran appeared before the undersigned in March 2007 for 
a hearing.  The transcript has been associated with the 
claims file.

The Board issued a remand in June 2007 to obtain an updated 
VA examination.  The VA exam was completed and additional 
records were obtained.  All development having been 
completed, the matter is properly before the Board for 
adjudication.


FINDING OF FACT

The veteran's bilateral carpal tunnel syndrome resulted from 
an injury that was incurred or aggravated during active 
service.


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome has 
been established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran's medical records show a 
diagnosis of bilateral CTS; therefore, he has disabilities 
for VA purposes.

The veteran's service medical records (SMRs) do not indicate 
bilateral CTS.  However, in October of 1976, the same month 
that the veteran separated from active service, the veteran 
filed a claim for service connection for an ulnar disability 
which was denied in December 1976.  The veteran appealed and 
the case was remanded in 1977 for a VA examination.  The 
August 1977 VA examination noted that the veteran had 
occasional burning sensation and tingling sensation in his 
fingers.  These symptoms were noted within one year of the 
veteran's separation from service.

In January 1978, the Board again remanded the ulnar 
disability claim for a VA examination as the prior exams 
failed to indicate the completion of electromyographic (EMG) 
or nerve conduction studies.  At the March 1978 VA 
examination, the veteran reported numbness of the hands and 
fingers and an inability to hold a pen.  An EMG study was 
completed.  In the opinion, the examiner stated that the 
overwhelming evidence shows that the veteran has CTS.

Medical records dated May 1978 state that an EMG test was 
conducted and that it showed that the veteran had bilateral 
CTS.  Records from July and August 1978 also state that the 
veteran's testing suggested CTS.  The Board acknowledged the 
veteran's bilateral CTS in its March 1979 decision relating 
to other disabilities.

As recently as August 2007, the veteran's VA outpatient 
treatment records noted the veteran's bilateral CTS.  The 
veteran had persistent symptoms of numbness in the fingers of 
both hands.  An EMG study showed abnormal results with severe 
polyneuropathy in addition to a focal median mononeuropathy 
at the wrist bilaterally.

A VA examination was conducted in April 2008.  The 
examination showed abnormal results.  The examiner stated 
that there continues to be electro diagnostic evidence of a 
severe polyneuropathy in addition to a focal median 
mononeuropathy at the wrist bilaterally.  The veteran was 
diagnosed with a history of bilateral CTS.

In the opinion, the examiner stated that it was less likely 
as not that the veteran's bilateral CTS was related to active 
service.  The rational for the opinion was that the first EMG 
proof of bilateral CTS was not found until August 2007.  He 
further stated that the March 1978 note showed a normal EMG 
and that the February and March 1978 notes did not state 
categorically that CTS was present.

Based upon the evidence, the Board finds the April 2008 VA 
exam of little probative value.  The evidence shows that the 
veteran had symptoms within one year of discharge from 
service, which were diagnosed as CTS once EMG studies were 
ordered and completed in March 1978.  The report is also 
unclear. 

Most importantly, a VA examiner clearly stated in March 1978 
that EMG studies indicted CTS, shortly after service.  The 
fact that he has other nonservice connected problems other 
than mild CTS (such as, it appears, peripheral neuropathy) 
does not provide a basis to find that the veteran does not 
have mild CTS related to service. 

While the veteran's major problem, as indicated within the VA 
examination of April 2008, may be nonservice connected 
peripheral neuropathy, this does not preclude the fact that 
the veteran may also have a case of mild CTS associated with 
his military service many years ago. 

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred bilateral CTS as a result of his 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for his bilateral CTS is 
granted.  The nature and extent of the bilateral CTS is not 
before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


